DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s argument, previous 103 rejection over Gatenholm (US 2017/0368225 A1) is hereby withdrawn.  Thus, applicant’s argument with respect to Gatenholm is now moot.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2015/0297469 A1) (with (i) Ougiya et al (“Relationship between Suspension Properties and Fibril Structure of Disintegrated Bacterial Cellulose”, Bioscience, Biotechnology, and Biochemistry, Vol.62(9) (1998), pg.1714-1719), which is being cited here merely to support the Examiner’s assertion that the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles; (ii) “High Quality Gold Nanoparticles for Better Results” (an internet article by Nano Hybrids obtained from the website https://nanohybrids.net/pages/differences-between-optical-density-absorbance-and-extinction-of-gold-nanoparticles), which is being cited here merely to support the Examiner’s assertion that optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution; and (iii) Li et al (“Solute Concentration-Dependent Contact Angle Hysteresis and Evaporation Stains”, Langmuir, vol.30 (26) (2014), pg.7716-7723), which is being cited here merely to support the Examiner’s assertion that the contact angle of a liquid drop on a surface depends on the type of solute and concentration of the solute in the liquid drop).

(I) Instant claims 1, 3-8, 14, 16 and 17
With respect to instant limitations of claims 1 and 5 as to the diameter range (20-30 nm) and the length range (2000-3000 nm) and instant limitation of claims 14 and 16 as to the aspect ratio range (66-150), Hayashi teaches (claim 1 and [0047]) a cosmetic additive containing cellulose fibers having an average diameter of 0.001-0.05 m (i.e., 1-50 nm), and a ratio of L/D (an aspect ratio) of 5-500.  Specifically, in Hayashi’s Production Example 3 (“Production of Cellulose Fibers Derived from Bacterial Cellulose”) as shown in Table 1, the average diameter of the bacterial cellulose fibers is 36 nm; the average length is 2470 nm; and the aspect ratio (L/D) is 69.  Although the average diameter of the bacterial cellulose fibers is 36 nm in the production example, as discussed above, Hayashi gives general teaching that the diameter of its inventive cellulose fibers can range anywhere from 1 nm to 50 nm (preferably from 10 nm to 50 nm), and this range overlaps with instant range of 20-30 nm, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Hayashi either teaches or renders obvious instant diameter range (20-30 nm), instant length range (2000-3000 nm) and instant aspect ratio range (66-150) as recited in claims 1, 5, 14 and 16).
With respect to instant limitation of claims 1 and 14  “the cellulose composition does not comprise a liquid medium”, in its Production Example 3, Hayashi first obtains an aqueous dispersion of bacterial cellulose.  Then, the obtained dispersion is dried at 110oC for 5 hours to remove moisture content.  Thus, Hayashi teaches instant cellulose composition which does not comprise a liquid medium, as recited in claims 1 and 14.  
With respect to instant limitation of claims 1 and 14 “wherein after addition of 1 ml of water to the cellulose composition . . ., a content of the biocelluloses . . . is from greater than 0.4% by weight to 1.2% by weight”,  Hayashi also teaches (Production Example 3) that the solid content concentration of its bacterial cellulose in water was 0.4 wt.%.  Even though instant range of from greater than 0.4 wt.% to 1.2 wt.%, the phrase “greater than 0.4 wt.%” encompasses value, such as 0.4001 wt.%, and Hayashi’s 0.4 wt.% is so close to 0.4001 wt.% that one skilled in the art would have expected them to have the same properties.  Thus, Hayashi’s 0.4 wt.% renders instant range of from greater than 0.4 wt.% to 1.2 wt.% prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prim a facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Hayashi renders obvious instant limitation “wherein after addition of 1 ml of water to the cellulose composition . . ., a content of the biocelluloses . . . is from greater than 0.4% by weight to 1.2% by weight” as recited in claims 1 and 14.
With respect to instant limitation of claims 1, 5, 14 and 16  “the plurality of the biocelluloses (in the mixture) does not agglomerate”, Hayashi teaches ([0031]) that its cosmetic additive containing cellulose fibers does not deposit an agglomerate.  Thus, Hayashi teaches instant limitation of claims 1, 5, 14 and 16.
With respect to instant limitation of claim 5 and 16 “[a] cellulose composition comprising a plurality of biocelluloses . . . and a liquid medium, wherein the plurality of the biocelluloses are in an amount of from greater than 0.2% by weight to 1.2% by weight, based on a total weight of the cellulose composition”, in its Examples 6 and 7, Hayashi mixes its (dried) bacterial cellulose with ion-exchange water (and also with polyhydric alcohol in Example 7) to form the compositions shown in Table 2 (see [0087]-[0088]).  As shown in the table, the concentration for the bacterial cellulose in the compositions of Examples 6 and 7 (comprising liquid medium of ion-exchange water and polyhydric alcohol, respectively) is 0.3 wt.%.  Thus, Hayashi teaches instant limitations of claims 5 and 16.  
With respect to instant limitation of claims 14 and 16 “wherein an OD620 value of the cellulose composition . .  from greater than 0.29 to 1.22”, Hayashi does not explicitly teach instant OD620 value.  However, as evidenced by Ougiya et al (see pg.1716, left-hand column, 2nd paragraph), the optical density of a suspension of a solid material is related to the wavelength of light and the diameter of the solid material particles.  Also, as evidenced by “High Quality Gold Nanoparticles for Better Results” (an internet article by Nano Hybrids), optical density is directly proportional to concentration of the nanoparticles in a nanoparticle solution (or dispersion).  Since Hayashi’s bacterial cellulose have a diameter range of 1-50 nm, which overlaps with instant range of 20-30 nm, and since the solid content concentration of Hayashi’s bacterial cellulose in water was 0.4 wt.% (and since the bacterial cellulose concentration in the compositions of Hayashi’s Examples 6 and 7 (comprising ion-exchange water and polyhydric alcohol, respectively) is 0.3 wt.%), it follows that the OD620 value for bacterial cellulose of Hayashi’s Production Example 3 (or Examples 6 and 7) would inherently fall within or at least overlap with instant ranges of 0.29-1.22 (as well as instant OD620 range of 0.43-1.22 as recited in claims 4 and 8).  Thus, Hayashi renders obvious instant limitations of claims 14 and 16.  
Thus, Hayashi’s teaching renders obvious instant claims 1, 3-8, 14, 16 and 17.

(II) Instant claims 10, 12, 13, 19 and 20 
With respect to instant claims 10 and 19, Hayashi does not explicitly teach presently claimed contact angle.  However, as evidenced by Li et al (see abstract), the presence of non-volatile solutes in a liquid drop on a solid surface affects the wetting properties; that is, the contact angle of the liquid drop on the surface depends on the type of solute and concentration of the solute in the liquid drop.  Since Hayashi teaches instant biocellulose, and since the solid content of for bacterial cellulose (in water) in Hayashi’s Examples 6 and 7 is 0.3 wt.% (which teaches instant biocellulose concentration of claims 5 and 16), it follows that the contact angle of Hayashi’s compositions (of Example 6 and 7) would inherently fall within or at least overlap with instant range of claims 10 and 19.  Thus, Hayashi renders obvious instant claims 10 and 19.  
With respect to instant claims 12, 13 and 20, Hayashi teaches ([0077]-[0078]) that in addition to its cellulose fibers and the polyhydric alcohol, an additional functional additive, such as a moisturizer (instant active ingredient), can be added to its composition.  Thus, Hayashi renders obvious instant claims 12, 13 and 20.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2015/0297469 A1) in view of Gatenholm (US 2017/0368225 A1).
As discussed above, Hayashi teaches instant biocellulose of claim 1 which is formed by bacteria.  Hayashi is silent as to what kind of bacteria are used to produce its bacterial cellulose.  As evidenced by Gatenholm (see [0029]), Acetobacter, Rhizobium, Sarcina, Pseudomonas, Achromobacter, Alcaligenes, Enterobacter, Azotobacter and Agrobacterium are well known in the art as preferred examples of bacteria that produces bacterial cellulose.  It would have been obvious to one skilled in the art to use one of the well-known bacteria listed above as a bacteria to produce Hayashi’s bacterial cellulose with a reasonable expectation of success.  Thus, Hayashi in view of Gatenholm renders obvious instant claim 11.
Response to Arguments
Applicant argue that since celluloses derived from different sources show distinct structures, composition and properties, one skilled in the art would not consider that the features covering various types of cellulose can be directly applied to the specific bacterial cellulose.  Applicant argue that only Production Example 3 of Hayashi uses commercially available bacterial cellulose and that the bacterial cellulose of Production Example 3 has an average fiber diameter of 36 nm, which does not fall within instant range 20-30 nm for the diameter.  However, as already discussed above, Hayashi gives a general teaching (in [0047] and claim 1) that the average diameter of its cellulose fibers can range anywhere from 1 to 50 nm, preferably 10-50 nm, without making distinctions between celluloses derived from different sources (unlike Gatenholm, which separately gives a general teaching of a range (10-100 microns = 10,000-100,000 nm) for the length of the bacterial cellulose and a general teaching of a range for the length of the wood derived cellulose (1-10 micron = 1000-10,000 nm)).  Thus, it is the Examiner’s position that Hayashi’s general teaching of the range (1-50 nm, preferably 10-50 nm) for the average diameter of its cellulose fibers can be applied to its bacterial cellulose of Production Example 3 (as well as to its cellulose fibers derived from pulp, for example).  
With respect to instant limitation “wherein after addition of 1 ml of water to the cellulose composition to form a mixture, a content of the biocelluloses in the mixture is from greater than 0.4% by weight to 1.2% by weight”, the Examiner asserted that 0.4 mass % taught by Hayashi is very close to the lower limit of instant range of from greater than 0.4 to 1.2 wt.% thus rendering instant range prima facie obvious.  However, applicant argue that the results of Test 4 of present specification show that 0.4 wt.% of biocelluloses results in an inability to be made into frozen ingots from the cellulose composition.  Applicant also argue that Hayashi does not discuss the technique of frozen ingot products and therefore it is impossible for one skilled in the art to conceive that adjusting the content of cellulose of Hayashi’s cosmetic additive would allow it to be made into a frozen ingot product.  However, first of all, instant claims are not even drawn to a frozen ingot product or a method of forming a frozen ingot product.  Secondly, although Table 4 of present specification shows that 0.4 wt.% of biocellulose could not form frozen ingots whereas 0.5 wt.% of biocellulose could form frozen ingots, there are no data points shown between 0.4 and 0.5 wt.%, especially data points close to 0.4 wt.%: as already discussed above, the lower end of instant range, “greater than 0.4 wt.%” encompasses any value greater than 0.4, including 0.401 wt.% or 0.4001 wt.%, for example, and it is the Examiner’s position that 0.401 wt.% or 0.4001 wt.% of biocelluloses would more than likely result in the inability to form frozen ingots from the cellulose composition, which means that applicant’s own composition containing biocelluloses in the lower end of the concentration range would fail to form frozen ingots (besides, in [0045]-[0046], Hayashi teaches that the concentration of cellulose in the aqueous dispersion during a refining process is 0.1-30 wt.%, which overlaps with instant range of 0.4-1.2 wt.%). 
Applicant argue that since an OD620 value is related to the size and concentration of solid particles (i.e., insoluble cellulose), in the case where these factors are different from those of present invention, there is no way to allege that Hayashi’s cosmetic additive has an OD620 value falling within instant range.  However, as already addressed above, since Hayashi’s bacterial cellulose has a diameter range of 1-50 nm (preferably 10-50 nm), which overlaps with instant range of 20-30 nm, and has an average length of 2470 nm, which falls within instant range of 2000-3000 nm, and since the solid content concentration of Hayashi’s bacterial cellulose in water was 0.4 wt.%, which renders instant range of “greater than 0.4 wt.% - 1.2 wt.%” prima facie obvious, it follows that the OD620 value for bacterial cellulose of Hayashi would inherently fall within or at least overlap with instant OD620 range of 0.29-1.22 (as well as instant OD620 range of 0.43-1.22 as recited in claims 4 and 8).
Applicant argue that Hayashi does not disclose instant limitation “the plurality of the biocelluloses in the mixture does not agglomerate” nor provide experimental data to show stability of Hayashi’s composition containing cellulose fibers.  However, Hayashi clearly states ([0031]) that its invention provides a cosmetic additive containing cellulose fibers that has excellent heat resistance, excellent salt resistance and does not deposit an agglomerate, and MPEP 2121 states that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). 
	To argue unexpected effect of present invention over Hayashi, Applicant next discusses the “supplementary experiment” in which applicant provides the TEM images of the cellulose composition containing a plurality of fibrillated biocelluloses having the average length of 2262 nm.  Applicant argue that the cellulose composition of present invention has good fluidity, stability and enhanced diffusion and dissolution effects of the active ingredient or drug.  In order to compare the differences between present invention and Hayashi, applicant repeated Hayashi’s Production Example 3 with the (solid) content concentration of cellulose in water being 0.4 wt.%, 0.2 wt.% and 0.167 wt.%.  Applicant argue that the results show that celluloses agglomerated in 0.4 wt.%, 0.2 wt.% and 0.167 wt.% groups.  Applicant thus argue that instant limitation “the plurality of the biocelluloses in the mixture does not agglomerate” (as recited in claims 1, 5, 14 and 16) is not noticed in Hayashi.  Applicant also provided the TEM images of Hayashi’s cellulose composition having 0.4 wt.% biocellulose and argue that these TEM images show cellulose fibril entanglement, which is completely different from the structure and morphology of present biocelluloses which are well fibrillated and well dispersed.  Applicant also argue that there exist longer cellulose fibrils (such as 4220 nm or much longer lengths) in Hayashi’s cellulose composition.  Applicant argue that this result along with Hayashi’s claim 1 which recites “cellulose fibers having an average fiber diameter (D) of 0.001 to 0.05 m, and a ratio (L/D) of average fiber length (L) to average fiber diameter (D) of 5 to 500” (i.e., the length can be 0.005 m to 25 m) can lead to the conclusion that the length of cellulose fibrils of Hayashi is not uniform.  Applicant argue that factors including the celluloses with larger diameters and non-uniform lengths, less content of celluloses, and the cellulose fibril entanglement all are not conducive to the stability of the cellulose composition, highlighting the excellent effects of present invention.  Applicant thus argue that present invention cannot be easily achieved and brings about an unexpected effect over Hayashi.
	However, first of all, applicant have not submitted any affidavit or declaration discussing the details of the supplementary experiment.  Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Secondly, at least for the following reasons, the supplemental experiment was not found to be persuasive in showing unexpected superior effects of present invention: (i) Applicant states that the TEM images of instant cellulose composition containing a plurality of fibrillated biocelluloses were taken.  However, other than stating that the average length of the biocelluloses is 2262 nm, applicant do not provide any other information for the biocelluloses or for the composition containing the biocelluloses, for example, average diameter, aspect ratio and wt.% concentration for the biocelluloses, whether the composition included a liquid medium or not, which bacteria was used to form the biocelluloses, whether the composition further comprised an organic nutrient, an active ingredient or a drug, etc.  Also, although applicant state that the TEM images of Hayashi’s cellulose composition having 0.4 wt.% biocellulose were taken and argue that these TEM images show cellulose fibril entanglement and much longer non-uniform length of cellulose fibrils of Hayashi, applicant did not provide any other details as to the biocellulose or the composition containing the biocellulose: for example, is the biocellulose the same biocellulose made by applicant according to Hayashi’s Production Example 3?  If not, what is the average diameter, length and aspect ratio for the biocelluloses? Does the biocellulose-containing composition include the same additional ingredients as those contained in instant cellulose composition for which the TEM images were taken?  Due to the lack of missing information, it is not possible to ascertain whether the TEM images taken for present cellulose composition and the TEM images taken for Hayashi’s cellulose composition can be directly (or fairly) compared to determine if present invention shows unexpected superior results over that of Hayashi.  It is also not possible to tell whether the comparison made is commensurate in scope with the broadest claim (see MPEP 716.02(d)) because of the missing information.  (ii) Although applicant state that in order to compare the differences between present invention and Hayashi’s invention they repeated Hayashi’s Production Example 3 with the solid content concentration of cellulose in water being 0.4 wt.%, 0.2 wt.% and 0.167 wt.% and argue that the celluloses agglomerated in 0.4 wt.%, 0.2 wt.% and 0.167 wt.% groups, it is not clear from the copy of the photographs as shown on pg.11 of applicant’s REMARKS whether the 0.4 wt.% cellulose concentration actually shows agglomeration (the Examiner cannot see any separation under the meniscus, and the dispersion looks rather uniform).  Even for the 0.2 wt.% cellulose concentration, there doesn’t seem to be a clear sign of separation (unlike that shown for 0.167 wt.% cellulose concentration).  Furthermore, since applicant never submitted photographs for their inventive cellulose composition for Test 2, it is difficult to evaluate and compare Hayashi’s production Example 3 sedimentation/agglomeration results with those of applicant’s (also, the copy of the photographs shown on pg.11 of REMARKS are not of good quality).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 9, 2022